Judgment unanimously affirmed. Memorandum: Contrary to the contentions of defen*945dant, the application for the search warrant was supported by probable cause, defendant was not deprived of effective assistance of counsel, and the sentence was not harsh and excessive. We have reviewed the other issues raised by defendant and find them to be without merit. (Appeal from judgment of Monroe County Court, Connell, J. — criminal possession of controlled substance, first degree, and another charge.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.